DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
 	The disclosure is objected to because of the following informalities: “CROSS-REFERENCE TO RELATED APPLICATIONS” section must be updated. Appropriate correction is required.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 2, 9-11 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1, 2 and 9 are directed to one or more computer-readable media storing a plurality of data structures associated with the capacity of the retail facility for responding to the electronic orders received via the network from the user devices; a computing device including a processor-based control circuit and a visual display, method claims 10, 11 and 18 are directed to a series of steps, and machine-readable medium claims 19 and 20 are directed to storing instructions executable by a computing device.  Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite adjustment of capacity of a retail facility, including generating and transmitting steps.  
The limitations of generating and transmitting, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite generating a recommended capacity schedule for the retail facility; generating a user-modifiable graphical interface configured to permit a user to manually configure adaptive step-up processes that control how the computing device implements a capacity increase for time slots at the retail facility for a plurality of days, wherein the user modifiable graphical interface includes input fields; transmitting a signal to the visual display to generate, on the visual display, a modifiable graphical user interface including electronic data representing: an identifier of the retail facility; an indicator of a current number of the time slots reflecting a current capacity of the retail facility; an indicator of a recommended number of the time slots reflecting the recommended capacity schedule of the retail facility; and an indicator of a time period associated with the recommended capacity schedule.
That is, other than reciting a computing device including a processor-based control circuit and a visual display, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a computing device including a processor-based control circuit and a visual display. The computing device including a processor-based control circuit and a visual display in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing device including a processor-based control circuit and a visual display amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claim 2 recites additional limitations including reading a first one of the one or more data structures. Claim 9 further describes the recommended capacity schedule. Similarly, dependent claims 11, 18 and 20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a computing device including a processor-based control circuit and a visual display.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0060 of the specification, “Moreover, the computing device 1200 can be a computer system, such as a workstation, desktop computer, server, laptop, handheld computer, tablet computer (e.g., the iPad® tablet computer), mobile computing or communication device (e.g., the iPhone* communication device), or other form of computing or telecommunications device that is capable of communication and that has sufficient processor power and memory capacity to perform the operations described herein.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20180285793 A1), in view of Brereton et al  (US 20160110735 A1).
As per claim 1, Li et al disclose a system for adjustment of capacity of a retail facility for responding to electronic orders received via a network from user devices (i.e., Capacity planning process 118 can establish a workload capacity requirement of a retail venue, ¶ 0027),  the system comprising: 
one or more computer-readable media storing a plurality of data structures associated with the capacity of the retail facility for responding to the electronic orders received via the network from the user devices (i.e., system 100, figure 1); 
a computing device including a processor-based control circuit and a visual display, the control circuit of the computing device being configured to execute a slot capacity module, wherein the slot capacity module (i.e., manager system 110 can run capacity planning process 118 to determine a workforce capacity requirement of a retail venue, ¶ 0024), when executed: 
generates a recommended capacity schedule for the retail facility (i.e., At block 1109 manager system 110 can record results of a workforce scheduling using venue agents and patrons and can update capacity planning process 118 based on the results, ¶ 0048); 
generates, on the visual display, a user-modifiable graphical interface configured to permit a user to manually configure adaptive step-up processes that control how the computing device implements a capacity increase for time slots at the retail facility for a plurality of days (i.e., manager system 110 can run capacity planning process 118 to determine a workforce capacity requirement of a retail venue for a time period, e.g. a work shift, ¶ 0024, wherein Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure.  The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail), ¶ 0072, wherein In one embodiment, display 25 can be configured as a touch screen display and can be configured to provide user interface functionality, e.g. can facilitate virtual keyboard functionality and input of total data, ¶ 0089), 
transmits a signal to the visual display to generate, on the visual display, a modifiable graphical user interface (i.e., In one embodiment, display 25 can be configured as a touch screen display and can be configured to provide user interface functionality, e.g. can facilitate virtual keyboard functionality and input of total data, ¶ 0089) including electronic data representing: 
an identifier of the retail facility (i.e., retail venue 144, figure 1); an indicator of a current number of the time slots reflecting a current capacity of the retail facility (i.e., manager system 110 can run capacity planning process 118 to determine a workforce capacity requirement of a retail venue for a time period, e.g. a work shift, ¶ 0024); an indicator of a recommended number of the time slots reflecting the recommended capacity schedule of the retail facility; and an indicator of a time period associated with the recommended capacity schedule (i.e., If the count of forecasted online orders to be picked up in a retail venue is 100 orders and the average online orders that a store associate can pick and prepared for that time period is 20. According to one embodiment manager system 110 can suggest the store manager to staff 5 people (100 orders/20 orders per person) to perform the task of picking up products for the order orders, ¶ 0057).
Li et al does not disclose wherein the user modifiable graphical interface includes input fields permitting the user to select a conservative capacity increase step-up process, a normal capacity increase step-up process, or an aggressive capacity increase step-up process.
Brereton et al disclose referring to FIG. 3, the user interface includes a scenarios/rules creation interface 301, which enables a user to create a scenario/rule (e.g., give it a name and a description). The user interface includes a parameter setting interface 303, which enables users to set parameters of the scenario/rule, such as capacity 311, radius 312 (e.g., set radius of sourcing location to examine), and split logic 313 (e.g., setup whether an order can be split so it can be sourced from multiple sourcing locations). The user interface includes a model selection interface 304 (e.g., select between rules based or optimized) and an input order selection interface 305, which includes a control 306 to set the start/end time/date in which orders are to be analyzed and a demand projection control 307 (¶ 0035).
FIG. 4 illustrates an example of the user interface illustrated in FIG. 3, which shows a data entry field for entering the scenario name, an option to select the type of mode (e.g., rules based or optimized), fields to specify the time period of prior orders to examine, and a demand projection slider to specify how much to increase or decrease the demand relative to the demand of the orders examined. For example, if there were 10,000 orders during the selected previous period and the demand is increased by 10%, the simulator will assume that the scenario is to have 11,000 orders. The interface also allows the user to specify that the simulation is only to occur with respect to a certain subset of stores among the stores that are available. The interface includes an option that allows the simulator to consider safety stock limits (e.g., do not allow the amount of product A to fall below quantity B) in making its assignments. The simulator also allows the user to specify whether splits of orders are allowed (e.g., whether to split an order and have it sourced by multiple sourcing locations), (¶ 0035). Moreover, Figure 4 discloses inputting store and e-fulfillment center (EFC) capacity for a specified date or time period.
Li et al and Brereton et al are concerned with effective retail capacity management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the user modifiable graphical interface includes input fields permitting the user to select a conservative capacity increase step-up process, a normal capacity increase step-up process, or an aggressive capacity increase step-up process in Li et al, as seen in Brereton et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Li et al disclose the slot capacity module, when executed, reads a first one of the one or more data structures to determine a utilization rate of the retail facility for the time slots for the plurality of days, the utilization rate being based on a prior history of utilization rates collected over a pre-determined period of time (i.e., The optimized capacity planning component can be based on the historical physical store traffic pattern combined with a new factor to get a new value called extended capacity. From planning perspective, the new capacity C=Original planned Capacity+extended Capacity. Manager system 110 can be configured to that after rounds of execution against planning, manager system 110 can learn to optimize the factor based on different criteria through technology like machine learning, ¶ 0036).
Claims 10 and 11 are rejected based upon the same rationale as the rejection of claims 1 and 2, respectively, since they are the method claims corresponding to the system claims.
Claims 19 and 20 are rejected based upon the same rationale as the rejection of claims 1 and 2, respectively, since they are the computer readable medium claims corresponding to the method claims.

 	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20180285793 A1), in view of Brereton et al  (US 20160110735 A1), in further view of Lert Jr. (US 20180134492 A1).
As per claim 9, Li et al does not disclose the recommended capacity schedule is used for handling electronic orders associated with groceries.
Lert Jr. discloses with an example embodiment of the present invention, the store 300 is a grocery store providing groceries and other goods traditionally found at grocery stores to customers (¶ 0060).
Li et al and Lert Jr. are concerned with effective retail capacity management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the recommended capacity schedule is used for handling electronic orders associated with groceries in Li et al, as seen in Lert Jr., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 18 is rejected based upon the same rationale as the rejection of claim 9, since it is the method claim corresponding to the system claim.

Allowable Subject Matter
 	Claims 3-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 28, 2022